Citation Nr: 1601623	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-14 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttramatic stress disorder (PTSD).


REPRESENTATION

The Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran disagreed with that decision and perfected this appeal.  

In April 2013, the Veteran filed his claim for service connection for PTSD.  The record reflects that the Veteran has been diagnosed with both depression and anxiety.  Hence, the Board is expanding the Veteran's claim to include consideration of whether service connection can be warranted for any acquired psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that in the context of psychiatric disorders that the Board must broadly construe claims, and must consider other diagnoses for service connection when the medical record so reflects).

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the proceedings is associated with the record.  


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran currently has PTSD.

2.  An acquired psychiatric disorder other than PTSD was not manifest during service and is not attributable to service.  

3.  The Veteran did not engage in combat.  



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim for an acquired psychiatric disability was filed as a fully developed claim (FDC).  Under this framework, a claim is submitted in a "fully developed" status, which limits the need for further development of the claim by VA.  When filing an FDC, a veteran submits all evidence relevant to his or her claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing a veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ.  In this case, the Board notes that the "Notice to Veteran of Evidence Necessary to Substantiate a Claim for Veteran's Disability Compensation" is not a part of the record.  However, the Veteran's signature certified that he did receive said notice.  See id.  Thus the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

VA has also satisfied its duty to assist.  VA has obtained the Veteran's military personnel records, service treatment records, and post-service VA and private treatment records.  The Veteran was afforded two VA examinations, one in June 2013 and the second in April 2014.  Both assessments included a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that both VA examinations are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Veteran was also provided an opportunity to set forth his contentions during the September 2015 hearing before the undersigned Veteran's Law Judge (VLJ).  During the hearing the VLJ clarified the issue and explained the law and concepts regarding service connection.  The VLJ also obtained any outstanding evidence.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.  

The Board notes that a private treatment note suggests that the Veteran receives "disability" for his depression and stress.  See Private Treatment Records dated November 2, 2005.  The record is silent as to whether the disability benefits the Veteran may receive are Social Security disability benefits or otherwise.  The Veteran has not asserted that any records exist other than those already associated with the file that would be relevant to his current claim and the Board is unaware of any such outstanding evidence.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Given the above, no further action related to the duties to notify and assist is required in this case.  

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, because the Veteran has not been diagnosed with a psychosis, this presumption does not apply.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

PTSD

In addition to the above-noted legal authority, there are particular requirements for establishing entitlement to service connection for PTSD that are separate from those for establishing service connection generally.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

The Veteran contends that he is entitled to service connection for PTSD, as he believes his mental health issues stem from in-service stressful incidents.  Specifically, the Veteran details two incidents in which he claims he was fearful of hostile military or terrorist activity.  The first, which occurred in September 1968 was when the Veteran's base came under rocket attack.  The second incident, which took place in March 1969, was when the Veteran's colonel kicked him off a rescue chopper, leaving the Veteran alone in a swamp for about ten minutes.  The Veteran claims he feared for his life during both incidents.  See Veteran's Statement in Support of Claim dated April 23, 2013.  

The threshold question that must be addressed in this case is whether the Veteran has PTSD within the meaning of the law.  For the forgoing reasons, the Board finds that he does not.  

The Veteran's service treatment records do not show any in-service complaint, diagnosis, or treatment of PTSD.  Entrance and separation exams indicate clinically normal psychiatric evaluations.  See Service Treatment Records dated September 7, 1966 and June 30, 1969.

The Veteran's post-service VA and private treatment records, discussed in more detail below, fail to demonstrate that the Veteran has PTSD.  The Veteran's private treatment records, which date back to 2005, demonstrate that the Veteran received treatment for depression and anxiety; there is no indication that the Veteran was treated for PTSD.  See Treatment Notes from Dr. K.B. dated November 2, 2005 through February 28, 2013.  Post-service VA treatment records indicate that the Veteran has chronic depression, anxiety, irritability, and anger issues.  See VA Treatment Records dated November 17, 2011, August 28, 2013, and November 14, 2014.  In fact, on one occasion, the VA physician specifically noted that while the Veteran was under a lot of stress, he did not have PTSD.  See VA Treatment Record dated October 24, 2011.  

The Veteran's private psychologist, Dr. A.G., submitted a letter diagnosing the Veteran with PTSD.  In his letter, Dr. A.G. indicated that the Veteran exhibited symptoms such as flashbacks, intrusive thoughts, and nightmares, sometimes triggered by the sounds of helicopters, screams, and loud noises.  He also stated that the Veteran avoids fireworks, loud sounds, and war movies.  He reported that the Veteran is hypervigilant, uncomfortable around others, exhibits anger problems, and has issues with authority.  See Letter from Dr. A.G. dated February 28, 2013.  

The Veteran was afforded a VA mental health examination in June 2013.  The Veteran listed his in-service stressors as mortar attacks, combat, and collecting dead bodies.  At that time, the examiner opined while these stressors are adequate to support a PTSD diagnosis, the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  In so noting, the VA examiner determined that two criteria required under DSM-IV for a diagnosis of PTSD were not present: avoidance of stimuli associated with the trauma and re-experiencing the traumatic event.  See VA Examination dated June 2013 at p. 13.

The Veteran was afforded another VA mental health examination in April 2014.  The Veteran listed the following as in-service stressors: mortar attacks, being ejected from the rescue helicopter with enemy units close by, and picking up maimed and dead bodies.  After a complete review of the Veteran's claims file, to include the February 2013 letter from Dr. A.G., the April 2014 VA examiner opined that the Veteran did not meet the PTSD criteria set forth in either the DSM-IV or DSM-5.  The examiner rationalized that while the Veteran's claims are sufficient stressors to support a diagnosis of PTSD, the Veteran did not have the avoidance symptoms required under the DSM-IV, nor did he have negative alterations in mood or significant distress, or impairment in social, occupational, or life functioning as required under the DSM-5.  See VA Examination dated April 2014 at p. 9.  The examiner concluded that although the Veteran did have a significant in-service stressor, he "appears to have adapted well and recovered with minimal impairment in functioning."  Id. 

Another private psychologist, Dr. E.D.B., submitted a letter on the Veteran's behalf, indicating that the Veteran "meets criteria for a diagnosis of Posttraumatic Stress Disorder."  See Letter from Dr. E.D.B. dated September 20, 2015.  In so finding, Dr. E.D.B. indicated that the Veteran demonstrated the following symptoms: nightmares, difficulty sleeping, anger, suicidal ideation, depressed thoughts and feelings, easily startled, anxious, uncomfortable around other people, and memory problems.  

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-5).

The above-cited evidence reflects conflicting medical evidence on the issue of whether the Veteran actually meets the diagnostic criteria for PTSD.  While the VA examination reports reflect that the Veteran does not meet the criteria for the diagnosis, letters from the Veteran's private mental health treatment providers both diagnosis PTSD.  

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the June 2013 and April 2014 VA examiners' opinions that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The Board notes that the examiners rendered their opinions after thoroughly reviewing the claims file and relevant medical records and examining the Veteran.  The examiners noted the Veteran's pertinent history, elicited and described the Veteran's symptoms and stressors in detail, described the specific diagnostic criteria set forth in DSM-IV and DSM-5, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Furthermore, both VA examiners' opinions are consistent with the Veteran's post-service VA and private treatment records.  The post-service treatment records, discussed in more detail below, do not demonstrate that the Veteran, at any point exhibited avoidance symptoms, re-experiencing trauma, negative mood alterations, significant distress, or functional impairment that was attributable to the Veteran's service.  Simply stated, the Veteran's 10 years of post-service treatment do not indicate the Veteran exhibited the requisite PTSD symptoms pursuant to the DSM-IV or DSM-5; to the extent that they do, none of these symptoms were attributed to the Veteran's service.  

By contrast, the Board finds that the two letters from the Veteran's private mental health providers indicating a diagnosis of PTSD to be less probative.  While Dr. E.B.D. states that the Veteran's symptoms meet the criteria for a diagnosis of PTSD, the letter does not indicate which criteria Dr. E.B.D. is referring to, nor does it specify how the Veteran meets those criteria.  Dr. A.G.'s letter, while more detailed in regards to the criteria in the DSM-IV, is contradicted by 10 years of the Veteran's post-service treatment records.  Dr. A.G.'s letter indicates that the Veteran has nightmares and flashbacks on a regular basis with intrusive thoughts triggered by certain sounds.  The post-service treatment records, however, make no mention of flashbacks, nightmares, or intrusive thoughts; to the extent they do, such symptoms were not attributed to the Veteran's in-service stressors, but to more recent stressors.  The Board finds the post-service treatment records to be more probative than Dr. A.G.'s letter. 

The Board has also considered the lay statements of record, to include that of the Veteran's wife, to the effect that the Veteran has PTSD.  In her letter, the Veteran's wife describes a shift in the Veteran's mood following his discharge from service.  Specifically, she notes that upon his return from Vietnam, the Veteran became angry, a recluse, and a loner.  She also mentions that the VA examiner may have misdiagnosed the Veteran, given that the Veteran's private physician diagnosed him with PTSD.  See Lay Statement dated August 23, 2013.  Here, the Veteran and his wife are competent to report their observations and relate that they were told by private professionals that the Veteran has PTSD.  Such evidence is competent and credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as with the private opinions, such lay /medical evidence is far less probative than the opinions of the VA professionals.  The VA opinions are far more detailed and reasoned; thus warranting a greater probative value.  

The Board finds that the evidence is against a finding of a diagnosis of PTSD.  Without a valid diagnosis, discussion of the remaining criteria for service connection is not necessary and compensation for PTSD may not be awarded.  See 38 C.F.R. § 3.304(f).


Acquired Psychiatric Disorder other than PTSD

In regards to any other psychiatric disability other than PTSD, the record reflects post-service diagnoses of depression and anxiety.  See Treatment Notes from Dr. K.B. dated November 2, 2005 and February 8, 2005.  

In regards to an in-service injury, as noted above, the Veteran describes fearing for his life during combat-related events during his service in Vietnam.  See Veteran's Statement in Support of Claim dated April 23, 2013.  The Veteran's DD-214 confirms that the Veteran served in Vietnam for 9 months and 22 days, and that his military occupational specialty was a clerk/typist.  His decorations and awards include Vietnam Service Medal, Vietnam Campaign Medal, Bronze Star Medal and Air Medal.  The Veteran's descriptions of his in-service stressors have been consistent throughout the appeal period.  Even in the absence of evidence specifically demonstrating that the Veteran himself engaged in combat with the enemy, for purposes of this decision, the Board nevertheless finds no reason to doubt that he feared for his life during his time in Vietnam.  See 38 U.S.C.A. § 1154(a).  

The key question at issue is whether his current psychiatric disabilities are related to service, to include his claimed in-service stressor.  For the reasons that follow, the Board finds that a positive nexus has not been shown, and consequently, service connection is not warranted.  

Upon entrance and separation from service, the Veteran reported no nervous trouble, depression, or excessive worry.  See Reports of Medical History dated September 7, 1966 and June 3, 1969.  Service treatment records fail to show any in-service complaint, diagnosis or treatment of any psychiatric disorder, to include depression or anxiety.  

Post-service private treatment records indicate that the Veteran began seeing Dr. K.B. in 2005.  At that time, the Veteran reported feeling "increasingly frustrated and 'stressed'" about his job, which caused anxiety, frequent headaches, and trouble sleeping.  The Veteran also reported his children and his finances as a "significant source of stress."  Dr. K.B. noted that the Veteran "has had depressive symptoms for several years...the most significant [stressor], by far, has been his job."  See Treatment Notes by Dr. K.B. dated November 2, 2005.  Over the years, the Veteran reported his wife and marriage difficulties as a significant source of his stress and anxiety.  See Treatment notes from Dr. K.B. dated February 8, 2006, March 10, 2006, July 12, 2006, September 13, 2006, November 8, 2006, December 19, 2007, and February 27, 2008.  On one occasion, the Veteran reported that his issues with his wife are "the most problematic."  See Treatment Notes from Dr. K.B. dated October 11, 2006.  The Veteran has also reported his issues with his children, family in general, and his finances were also significant sources of his symptoms.  See Treatment Notes from Dr. K.B. dated February 8, 2006, March 10, 2006, July 12, 2006, September 13, 2006, November 8, 2006, January 24, 2007, February 27, 2008, March 26, 2008, April 30, 2008, May 28, 2008, and June 25, 2008.  

Throughout these treatment records, Dr. K.B attributed the Veteran's anxiety and depression to the Veteran's recent stressors.  Early on, Dr. K.B. noted that the Veteran's recent stressors caused his mood to decline and his anxiety to increase.  On one occasion, Dr. K.B. noted that the Veteran was "slightly down with mild anxiety symptoms" and determined that these mood changes were "related to recent stressors."  See Treatment Notes of Dr. K.B. dated March 26, 2008.  Dr. K.B. has also indicated that the issues the Veteran had with his kids "has increased his anxiety and irritability to some degree."  See Treatment Notes from Dr. K.B. dated April 25, 2007.  On another occasion, Dr. K.B. noted that the Veteran's anxiety was higher when the Veteran was dealing with issues on his job and specifically noted that the Veteran's recent mood changes were "situation oriented."  See Treatment Notes dated November 8, 2006.  Dr. K.B. also noted that the Veteran's worsening mood was "related to his stressors."  See Treatment Notes dated October 11, 2006.  On another occasion, Dr. K.B. noted that the Veteran's anxiety "has been higher, at times, particularly when worried about his mother or about finances."  See Treatment Notes dated July 12, 2006.  

During the post-service treatment period, Dr. K.B. never attributed the Veteran's depression or anxiety to his period of service.  The treatment notes indicate that the Veteran discussed his service in Vietnam on one occasion; however the Veteran simply discussed the details of his service and the medals he earned.  There was no indication that the Veteran's current issues stemmed from such service.  See Treatment Notes dated July 30, 2008.  

The Veteran also received post-service treatment from the VA.  Throughout the treatment records, the Veteran was noted as having anxiety, depression, anger issues, and irritability.  See VA treatment records dated October 14, 2011.  The Veteran reported that his stressors included his family issues, his medical issues, and his combat experiences.  See VA Treatment Records dated October 24, 2011.  At one point, the treating physician opined that the Veteran's anxiety was caused by his upbringing, marital separation, and finances.  The physician also noted that the Veteran's anxiety was "exacerbated by recent stressors," including the Veteran's finances and family issues.  See VA treatment records dated November 14, 2011.  

The June 2013 VA examination provided the only detailed etiological opinion with respect to the Veteran's acquired psychiatric disorder.  The examiner rendered a negative nexus opinion and in the contents of the examination report, delivered the rationale, indicating that the Veteran's anxiety was linked to his more recent stressors, such as family illness, marital problems and financial issues.  The examiner also noted that no other mental disorders were present.  

The Veteran also submitted a letter from Dr. K.B. in support of his contentions.  In that letter, Dr. K.B. opines that the Veteran's anxiety "is related to experiences during his tour in the Vietnam War."  See Letter from Dr. K.B. dated September 24, 2013.  As previously noted, the probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board finds that the opinion from Dr. K.B. attributing the Veteran's anxiety to his in-service experiences to be of very little probative value.  Dr. K.B.'s assertion that the Veteran's anxiety is related to his combat experience directly contradicts his almost 10 years of post-service treatment notes.  During treatment, Dr. K.B. notes that the Veteran's anxiety and depression are both based on the Veteran's recent stressors, such as family issues, financial issues, and workplace stress.  At no time did Dr. K.B. attribute the Veteran's mental health issues to his in-service stressors.  Furthermore, Dr. K.B.'s letter does not provide any rationale as to how he reached his conclusion or why his assertion differs from his treatment notes of record.  Given the inconsistencies and vague assertions, the Board assigns Dr. K.B.'s letter little probative value.  

The Board notes that the evidence of record includes the positive nexus opinions of Dr. A.G. and Dr. E.B.D., diagnosing the Veteran with PTSD and linking the diagnosis to the Veteran's service.  The Board assigns little probative value to these opinions.  As noted above, the record does not contain a valid diagnosis of PTSD.  See 38 C.F.R. § 4.125(f).  In addition, the letters from Dr. A.G. and Dr. E.B.D. do not comment on the evidence of record demonstrating that the Veteran's current psychiatric symptoms are related to various post-service events.  It seems as though neither doctor reviewed the Veteran's claim's file, to include his extensive post-service treatment records; both doctors relied solely on the statements from the Veteran.  The Board finds that the opinions of both doctors, linking an acquired psychiatric disorder to the Veteran's service, are substantially outweighed by the other evidence of record, and assigns them little probative value.  

After a review of the entire record, the Board finds no credible evidence linking the Veteran's current acquired psychiatric disorders, to include anxiety and depression, to the Veteran's in-service injuries.  Further, the probative evidence in the record demonstrates that the Veteran's depression and anxiety did not manifest during service, during the one year period following discharge, or continuously after separation.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of his claim, and service connection for an acquired psychiatric disability, to include anxiety and depression, is not warranted.  

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


